DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 8,125,688 B2 is a general background reference covering: A print data generating apparatus to generate print data, which is to be used in a printing apparatus to form an image in a plurality of colorants, based on originally inputted image data representing the image, is provided. The print data generating apparatus includes a black enabled image data converter unit to convert the inputted image data into black enabled image data, which indicates scale values of a plurality of colors including a black color to be used in the image, a white scale value calculator unit to obtain scale values of a white color to be used in the image to be formed. The white scale value calculator unit calculates the scale values of the white color by inverting the scale values of the black color obtained in the conversion by the black enabled image data converter unit. (see abstract).
Reference US 2009/0207458 A1 is a general background reference covering: Techniques for generated variable density mono-color under-print layer(s) for printing underneath an image on a substrate to improve the appearance of the printed image. (see abstract).
Reference US 20140126001 A1 is a general background reference covering: Techniques are provided that include an algorithm and a computing device using such algorithm to compute a white ink separation channel from the CMYK or RGB data from a print pipeline as an input. This input originally corresponds to print data on a media with standard whiteness, e.g. standard whiteness corresponding to a diffuser used by the Comission Internationale de l'Eclairage (CIE) 1964 media whiteness formula. In an example implementation, the white ink channel computed by the computing device using such algorithm may be printed as a pre-coat on a colorimetrically different media which does not comply with definitions and formulae of CIE's whiteness and tint. (see abstract).
Response to Arguments
Regarding claims 1, 2 and 5, applicant’s argument is Chandermohan does not disclose 
- split the input color (I) into a number of printer primaries (P)n based on a color table, where n is the number of inks in a printing inkset, wherein the printing inkset includes a virtual background color ink (BK) and black ink (K);
- compute white ink (Bk) using the parametric relationship of: white ink (Bk) = 100% - BK (virtual background color ink);
- compute White ink (K) using the parametric relationship of: white ink (K) = 100% - K (black ink amount);
- compute White underbase ink amount (W) using as inputs the white ink values (white ink (Bk) and white ink (K)) and an objective function defined by the relationship: white underbase ink amount (W) = Fn (white ink (Bk), white ink (K)) + constant value (CV));
- output the white underbase information, the White underbase ink amount (W), ink values corresponding to physical ink primaries from generated (P)n, and ignoring the virtual background color,
In response: Regarding claim 1, Chandermohan discloses - split the input color (I) into a number of printer primaries (P)n based on a color table, where n is the number of inks in a printing inkset, wherein the printing inkset includes a virtual background color ink (BK) and black ink (K) (e.g., Regular color inks (6) that are to be used in printing. For example Cyan, Magenta, Yellow, Black, Blue, Light cyan, Light Black ink etc. Together in various combinations these inks are referred to as inkset in this invention, paragraph 49); 11
- compute white ink (Bk) using the parametric relationship of: white ink (Bk) = 100% - BK (virtual background color ink) (e.g W2=W1= (100-Background ink) %. equation (3), paragraphs 92-94);
- compute White ink (K) using the parametric relationship of: white ink (K) = 100% - K (black ink amount) (e.g., White ink %=K.times.(100-Black ink)%+Const. equation (2), paragraphs 84, 85); 
- compute White underbase ink amount (W) using as inputs the white ink values (white ink (Bk) and white ink (K)) and an objective function defined by the relationship: white underbase ink amount (W) = Fn (white ink (Bk), white ink (K)) + constant value (CV)) (e.g., Step 8--Assign the white ink "W"=K**.times.(100-Black ink)+Const* %. The value of "W" is bounded to the range between 0 to 100%, paragraph 189); and 
- output the white underbase information, the White underbase ink amount (W), ink values corresponding to physical ink primaries from generated (P)n, and ignoring the virtual background color (e.g., [0191] Step 10--Assign the white ink "W"= (100-Background ink) %. [0192] Step 11--Assign the "Background ink" value of 0%. [0193] Step 12--We now have the value of printing ink primaries as well as the value of white ink to be printed, paragraphs 191-193).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “K” in claim 1 is used by the claim to mean “black ink” while the term “K” also used for white ink (e.g., white ink (K).” The term is indefinite because the term “K” used for two different inks. Thus, it does not clearly define the term. In addition, term “Fn” is not defined what it is in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a1) as being participated by Chandermohan (US 2013/0215440 A1).
Regarding claim 1, Chandermohan discloses an embedded system for online or offline printing on a colored background other than black or white, based on automatic generation of white underbase including printing ink separations, the system comprising: 
an embedded apparatus for receiving input data respecting an image printable on the colored background, the image constituting one of a color and a grayscale containing transparency information, the embedded apparatus processing the input data and outputting white underbase information including printing ink separation, wherein when processing the input data and outputting the white underbase information (e.g., White ink is the special ink that can be defined as any chemical or pigment based ink that can result in appearance of white on a colored background either solo or in combination of other chemicals and/or process. For example Discharge ink, TiO2 pigment based ink, white powder based toners etc, paragraph 49), the embedded apparatus is programmed or configured to: 
- split the input color (I) into a number of printer primaries (P)n based on a color table, where n is the number of inks in a printing inkset, wherein the printing inkset includes a virtual background color ink (BK) and black ink (K) (e.g., Regular color inks (6) that are to be used in printing. For example Cyan, Magenta, Yellow, Black, Blue, Light cyan, Light Black ink etc. Together in various combinations these inks are referred to as inkset in this invention, paragraph 49);
- compute white ink (Bk) using the parametric relationship of: white ink (Bk) = 100% - BK (virtual background color ink) (e.g W2=W1= (100-Background ink) %. equation (3), paragraphs 92-94);
- compute White ink (K) using the parametric relationship of: white ink (K) = 100% - K (black ink amount) (e.g., White ink %=K.times.(100-Black ink)%+Const. equation (2), paragraphs 84, 85); 
- compute White underbase ink amount (W) using as inputs the white ink values (white ink (Bk) and white ink (K)) and an objective function defined by the relationship: white underbase ink amount (W) = Fn (white ink (Bk), white ink (K)) + constant value (CV)) (e.g., Step 8--Assign the white ink "W"=K**.times.(100-Black ink)+Const* %. The value of "W" is bounded to the range between 0 to 100%, paragraph 189); and 
- output the white underbase information, the White underbase ink amount (W), ink values corresponding to physical ink primaries from generated (P)n, and ignoring the virtual background color (e.g., [0191] Step 10--Assign the white ink "W"= (100-Background ink) %. [0192] Step 11--Assign the "Background ink" value of 0%. [0193] Step 12--We now have the value of printing ink primaries as well as the value of white ink to be printed, paragraphs 191-193);  Application No. 16/968,344 Paper Dated: March 15, 2022 In Reply to USPTO Correspondence of September 15, 2021 Attorney Docket No. 04544-2004307
a dual-acting device capable of acting in a first aspect as a plate making or film generating means in respect of offline printing, and in a second aspect acting as a print controller in respect of online printing (e.g., the printing involving generation of white ink data and a corresponding separation for printing inkset for the target to be printed on the colored media, a dual-acting device capable of acting in a first aspect as a plate making or film generating means in respect of offline printing, and in a second aspect acting as a print controller in respect of online printing, paragraph 30); and 
a printing device selected from a group consisting of an offset printing device, a screen printing device and a Hybrid printing device when offline printing being adapted, and/or, selected from a group comprising inkjet printer, laser printer and toner-based printer when online printing being resorted (e.g.,  a printing device selected from a group comprising of devices like offset printing device and screen printing device when offline printing being adapted, and/or, selected from a group comprising of devices like inkjet printer and laser printer when online printing being resorted to, the embedded apparatus further being enabled to read the color values of the printed target and generate corresponding calibration data and/or color profile using the read values of the target, paragraph 30).

	Regarding claim 2, claim 2 is a method claim with limitations similar of limitations of claim 1. Therefore claim 2 is rejected as set forth above as claim 1.

Regarding claim 3, Chandermohan discloses wherein a given set of Printer primaries (P)n data including virtual background color ink (BK) data is used to generate white ink value for the (Bk) and (K) separation (e.g., a method of adapting the use of white ink to enable the use of a solid colored background as an ink participating in color formulation during the printing; adapting white ink in combination with black ink; and adapting white ink when both black ink and the background ink being laid down at same location on the media, paragraph 31).  

Regarding claim 4, Chandermohan discloses wherein the white ink value from (Bk) and (K) is configured using the objective function fn (white ink (Bk), and White ink (K)), taking as input corresponding computed values of K and BK white ink, and outputting a single combined value for the white underbase, and wherein the objective function fn can be any one of the following operator selected from Multiply, Minimum, Maximum, and Average to combine the input values to the objective function (referring to paragraphs 33, 102. Note: equations 1, 2, and 3 including multiply, minimum, maximum, and average to combine the input values to the objective function).  

Regarding claim 5, Chandermohan discloses of generating white underbase information from a given image/color to enable printing on a substrate having colored background other than black and white, comprising: 
- splitting the input color (I) into printer primaries (P)n where n is the number of inks in a printing inkset including a virtual background color ink (BK) and black (K) ink, based on a color table CT (e.g., Regular color inks (6) that are to be used in printing. For example Cyan, Magenta, Yellow, Black, Blue, Light cyan, Light Black ink etc. Together in various combinations these inks are referred to as inkset in this invention, paragraph 49); 
- computing White ink (Bk) using the parametric relationship of: white ink (BK) = 100% - BK (background color ink) (e.g W2=W1= (100-Background ink) %. equation (3), paragraphs 92-94); 
- computing White ink (K) using the parametric relationship of: white ink (K) = 100% - K (black ink amount) (e.g., White ink %=K.times.(100-Black ink)%+Const. equation (2), paragraphs 84, 85); 
- computing White underbase ink amount (W) using as inputs the white ink value, and an objective function defined by the relationship: white underbase ink amount (W) = Fn (white ink (BK), white ink (K)) + constant value (CV)) )) (e.g., Step 8--Assign the white ink "W"=K**.times.(100-Black ink)+Const* %. The value of "W" is bounded to the range between 0 to 100%, paragraph 189); and 
- outputting the white underbase generated, White underbase ink amount (W), ink values from (P)n corresponding to physical ink primaries, and ignoring the virtual background color (e.g., [0191] Step 10--Assign the white ink "W"= (100-Background ink) %. [0192] Step 11--Assign the "Background ink" value of 0%. [0193] Step 12--We now have the value of printing ink primaries as well as the value of white ink to be printed, paragraphs 191-193).

Regarding claim 7, Chandermohan discloses an article printed using the system of claim 5 (e.g., As shown in FIG. 2, the input device (1) comprises: a substrate (4) having any color other than white, paragraphs 51, 52).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/          Primary Examiner, Art Unit 2672